Citation Nr: 1629270	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disorder, to include as secondary to service-connected left ankle disability.

2.  Entitlement to a temporary total evaluation for convalescence under the provisions of 38 C.F.R. § 4.30, following a June 2010 surgery.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected left shoulder disability.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected left ankle disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


REMAND

The Board finds that the medical opinions with regard to the issue of entitlement to service for a left knee disorder, to include as secondary to the Veteran's service-connected left ankle disorder are inadequate.  Although opinions were provided, a complete rationale for the opinions were not provided.  Moreover, the medical opinions are conflicting.  38 C.F.R. § 3.102 (2015) (reasonable doubt is not a means of reconciling actual conflict or a contradiction in the evidence).  As all the opinions are inadequate, there is no means to reconcile the conflicting conclusions.  Moreover, none of the examiners addressed the issue of whether the Veteran's service-connected left ankle disorder aggravated the Veteran's left knee disorder.  Accordingly, another VA examination must be conducted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

A VA medical record dated in June 1, 2010 shows that the Veteran underwent surgery for left knee medial and lateral meniscal tears.  The Veteran submitted a claim for temporary total evaluation for convalescence following this surgery; however, it is unclear from the available evidence as to whether the Veteran required a period of convalescence following the June 1, 2010 surgery that meets the criteria for a temporary total rating.  As such, remand is necessary to obtain additional medical records.  

With regard to the Veteran's claim for service connection for a low back disorder, the Veteran contends that he developed a low back disorder as a result of his left knee disorder and his service-connected left ankle disability.  The Board finds that a remand is necessary to fully and fairly adjudicate this issue.  A new examination is needed to determine if the Veteran's left knee disorder and his service-connected disabilities, to include a left ankle disability, caused or aggravated his low back disorder.  Id. at 311.

With regard to the Veteran's claim for an increased rating for a left shoulder disability, the Veteran reported at his March 2016 hearing before the Board that he experienced a shooting pain running down his arm to his hand and fingers.  He noted that his hand would get numb and his fingers would get stiff.  He noted that his left shoulder would bother him and that he would "toss around" while sleeping.  He also stated that his shoulder would pop and that he experienced pain when raising his arm to a 90 degree angle.  Because the evidence indicates changes in the Veteran's left shoulder disorder since the last VA examination in April 2010, the Board finds that a new examination is needed to fully and fairly evaluate his claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

With regard to the Veteran's claim for an increased rating for a left ankle disability, the Veteran reported at his March 2016 hearing before the Board that his left ankle was sensitive to the touch and swelled at night.  He stated that he could not walk more than a "couple of hundred yards" before needing to rest.  He noted having a problem climbing stairs and that he has fallen on several occasions because his foot has "given out."  He noted that he wore a brace and wore insoles in his shoe.  Because the evidence indicates changes in the Veteran's left ankle disorder since the last VA examination in April 2010, the Board finds that a new examination is needed to fully and fairly evaluate his claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

At the Veteran's March 2016 hearing before the Board, he noted that he had received treatment for his service-connected left shoulder by a private practitioner, Dr. J.  While on remand, treatment records from Dr. J. should be requested.  In addition, the Veteran noted receiving treatment from the VA Medical Center (VAMC) in Miami and Fort Lauderdale, to include treatment for his back disability at a pain clinic at the VAMC in Miami.  As such, relevant ongoing VA medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include all health care providers, VA and private, who may possess additional records pertinent to his appeal, to include his claim for temporary total evaluation for convalescence due to the June 2010 surgery; particularly any that may show the need for convalescence following such surgery.  The RO must provide the Veteran with the forms for authorization and consent to release information to VA for Dr. J., who treated the Veteran's service-connected left shoulder. 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records, not previously obtained, to include records from the VAMCs in Fort Lauderdale and Miami, to include treatment records from the pain clinic at the VAMC in Miami.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  
 
2.  Thereafter, the Veteran must be afforded the appropriate VA examination to determine whether a left knee disorder is related to his military service, or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left knee disorder is related to the Veteran's active duty service, and state the specific evidence this opinion is based.  If not, the examiner must provide an opinion as to whether the Veteran's left knee disorder was caused by or aggravated by his service-connected left ankle disorder, and state the specific evidence this opinion is based.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed low back disorder is related to his military service, or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back disorder is related to the Veteran's active duty service, and state the specific evidence this opinion is based.  If not, the examiner must provide an opinion as to whether the Veteran's left knee disorder and/or service-connected left ankle disorder caused or aggravated any currently or previously diagnosed low back disorder, and state the specific evidence this opinion is based.   

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected left shoulder and left ankle disabilities.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  

The examiner must describe all symptomatology due to the Veteran's service connected left ankle disorder.  All indicated tests and studies, to include passive and active range of motion testing of the left ankle, expressed in degrees, with a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after appropriate weight bearing exertion.  The left ankle joint must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite undamaged joint.

Then, the examiner must state the extent to which the Veteran experiences functional impairments, such as pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left ankle disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left ankle disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left ankle disorder. 

The examiner must describe all symptomatology due to the Veteran's service connected left shoulder disorder to include whether there is any ankylosis; dislocation, malunion, nonunion, or loose motion of the clavicle or scapula; or impairment of the humerus.  All indicated tests and studies, to include active and passive range of motion testing of the left shoulder, expressed in degrees, with a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins. The same range of motion studies must then be repeated after at least three repetitions and after appropriate weight bearing exertion.  The left shoulder joint must be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite undamaged joint.

Then, the examiner must state the extent to which the Veteran experiences functional impairments, such as pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left shoulder disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left shoulder disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left shoulder disorder. 

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


